✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                              EASTERN                                                  DISTRICT OF                                    TENNESSEE


                 UNITED STATES OF AMERICA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                        EMORY Q JACKSON                                                                                Case Number: 2:20-CR-65

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 CYNTHIA RICHARDSON WYRICK                                          MEGHAN LYNN GOMEZ                                         HELEN NICOLE HIMEBAUGH
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 08/10/2021                                                         DCR                                                       ARLENE PAPE
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

             1        8/10/2021             X             X         Facebook Google Chrome File Path Name: 15-12-32 - Photograph

             2                              X             X         Facebook Google Chrome File Path Name: 15-12-52 - Photograph

             3                              X             X         Facebook Google Chrome File Path Name: 15-13-16 - Photograph

             4                              X             X         Facebook Google Chrome File Path Name: 15-49-29 - Photograph

             5                              X             X         Facebook Google Chrome File Path Name: 18-09-53 - Photograph

             6                              X             X         Facebook Google Chrome File Path Name: 12-56-46 - Video

             7                              X             X         Facebook Google Chrome File Path Name: 13-16-09 - Video

             8                              X             X         Facebook Google Chrome File Path Name: 17-07-42 - Video

             9                              X             X         Facebook Google Chrome File Path Name: 17-11-31 - Video

            10                              X             X         Facebook Google Chrome File Path Name: 17-16-24 - Video




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages

        Case 2:20-cr-00065-JRG-CRW Document 109 Filed 08/10/21 Page 1 of 1 PageID #: 355
